Title: To George Washington from John Hancock, 8 August 1776
From: Hancock, John
To: Washington, George



Sir
Philadelphia Aug. 8. 1776

Your letters of the 7 with the papers enclosed are received and now under consideration of Congress.
Enclosed I send you a resolution passed respecting lieutenant Josiah. He was first lieutenant of captain Nicholas Biddle & was taken in a ship capt. Biddle had made prize of, by the Cerberus frigate.
By a letter which he found means to convey he informs that “he is used worse than he ever thought one englishman could use another—that he was sent before the mast with the rest, but upon refusing to do duty was given under the charge of three boatswains mates & expects the gangway soon as he is daily threatened.”
An Order is this moment pass’d for calling general Lee from the Southward, & to morrow is appointed for electing a number of major generals & brigr generals. I am Sir Your very humbe Servt

John Hancock Presit


You will please to mention the matter of Lieut. Josiah as real information, but not discover that it was by Letter, as it may prove injurious, in case he is not exchang’d.

